PER CURIAM.
This cause coming on to be heard upon the motion of Matthias Concannon, William H. Dillon and Joseph Fisher, attorneys for John O. Snook, as trustee, appellant, filed herein on July 27, 1936, for judgment in favor of said appellant, and it appearing to the court that due notice of said motion has been given to all parties entitled thereto and that appellees Thelma Karlin, Helen Broff, and Sam Bernstein have heretofore on March 5, 1936,' filed a confession of error, and the court now being fully advised in the premises,
It is ordered, adjudged, and decreed that the order entered on September 25, 1935, by the District Court of the United States for the Northern District of Illinois, Eastern Division, in the proceedings for the reorganization of 5625 Winthrop Building Corporation under section 77B of the Bankruptcy Act (11 U.S.C.A. § 207), known in said District Court as case No. 58939, by which order the petition of Thelma Karlin, Helen Broff, and Sam Bernstein for the reorganization of said 5625 Winthrop Building Corporation was found to be filed in good faith and was approved as properly filed under the terms and provisions of said section 77B, be and the same is hereby reversed, with costs to said John O. Snook, as trustee, appellant, and the cause is remanded to said District Court, which court is hereby ordered and instructed to dismiss said proceedings for reorganization known as case No. 58939 in said District Court.